Robinson, J.
Suit by appellee asking a decree enjoining appellants from shutting off, or in any manner interfering with, appellee’s supply of gas for domestic use. The controversy grows out of a written contract between appellee and appellants, under which appellee claimed, in consideration of $75, the right to gas without further pay. Demurrer to the complaint overruled. Upon issues formed a trial resulted in a finding for appellee.
The errors assigned are, overruling the demurrer of each appellant to the complaint, and overruling the motion for a new trial.
The same questions presented in this case were decided by this court in Elwood, etc., Oil Co. v. Glaspy (1906), ante, 634, and upon the authority of that decision the judgment is reversed.